IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO.  PD -1315-07


JASON DOYLE MATHEWS,   Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE THIRTEENTH COURT OF APPEALS

JACKSON COUNTY



Per curiam.  KEASLER, and HERVEY, J.J., dissent.

O R D E R


	The petition for discretionary review violates Rule of Appellate Procedure 68.5
because the petition exceeds 15 pages.
	The petition is struck.  See Rule of Appellate Procedure 68.6.
	The petitioner may redraw the petition.  The redrawn petition must be filed in the
Court of Criminal Appeals within thirty days after the date of this order.
En banc.
Delivered October 31, 2007
Do Not Publish.